Citation Nr: 1614926	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-46 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than November 8, 2007, for the grant of service connection for a right shoulder disability, to include whether an October 1964 rating decision should be revised on the basis of clear and unmistakable error (CUE).  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1958 to January 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The May 2008 rating decision reopened the Veteran's claim and granted service connection for a right shoulder disability and assigned an effective date of November 8, 2007.  

The Veteran testified at a hearing in August 2010 before the undersigned.  A copy of the transcript is of record.  He provided testimony regarding the issue of entitlement to an earlier effective date for the grant of service connection for a right shoulder disability.  

In June 2011, the Board denied the Veteran's claim for an earlier effective date for the grant of service connection for a right shoulder disability.  The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in an April 2012 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's June 2011 denial, and remanded the matter to the Board for development consistent with the Joint Motion. 

In February 2013, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

The October 2014 rating decision found that the October 1964 rating decision did not contain CUE.  The Veteran perfected his appeal of the issue of whether there was CUE in the October 1964 rating decision in a March 2015 VA Form 9.  He stated that he did not wish to testify at a hearing with regard to this issue.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's August 17, 1964 VA examination was his initial claim for service connection for a right shoulder disability.  

2. Service department records related to a claimed in-service event, which were previously unassociated with the claims file, have been associated with the claims file since the original denial in October 1964.

3. The April 2008 VA examiner considered the newly-received service department records and concluded that the Veteran's in-service right shoulder dislocation caused his claimed right shoulder disability; the provisions of 38 C.F.R. § 3.156(c) apply.  

4. Entitlement to service connection arose prior to August 17, 1964. 


CONCLUSION OF LAW

The criteria for an effective date of August 17, 1964, but no earlier, for the grant of service connection for a right shoulder disability have been met. 38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).

The request for an earlier effective date is a downstream issue from the grant of the benefit sought.  38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and service personnel records have been obtained.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  The Veteran has not identified any pertinent evidence that remains outstanding.  Medical evidence from the relevant time period is of record.  No retrospective opinion is needed.  Vigil v. Peake, 22 Vet. App. 63, 66  (2008).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

In February 2013, the Board remanded this case to the AMC because the issue of whether there was CUE in the October 1964 rating decision needed to be adjudicated by the RO, and the earlier effective date issue was inextricably intertwined with it.  There was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Earlier Effective Date Claim 

In October 1964, the RO denied the Veteran's claim for service connection for a right shoulder disability.  He did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the October 1974 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015). 

In the May 2008 rating decision on appeal, the RO granted the Veteran's petition to reopen his previously denied claim of entitlement to service connection for a right shoulder disability based upon the submission of new and material evidence.  Then, based on the findings of the April 2008 VA examiner, the RO granted service connection for the Veteran's right shoulder disability and assigned an effective date of November 8, 2007, the date his petition was received.  

However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring the submission of new and material evidence.  Service records related to a claimed in-service event, injury, or disease are relevant service department records.  38 C.F.R. § 3.156(c)(1)(i) (2015).  New and material evidence is not needed to reopen his previously denied claim and it should be reviewed on a de novo basis.  Id.  In April 2008, the Veteran submitted service treatment records (STRs) that were not of record at the time of the October 1964 denial.  Specifically, he submitted an x-ray report from February 1960 that showed, "small bony fragments are noted at the inferior aspect of the glenoid fossa."  The record stated, "[t]his could be the result of previous dislocation of the shoulder."  The x-ray report a relevant service department record.  The April 2008 VA examiner based his positive opinion on the newly-received service treatment records.   As such, 38 C.F.R. § 3.156(c) applies.  The May 2008 rating decision should have adjudicated the Veteran's claim as one for service connection as opposed to requiring new and material evidence.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

Accordingly, the effective date will be the later of the date entitlement arose or the date VA received the previously decided claim.  38 C.F.R. § 3.156(c)(3) (2015).  The April 2008 VA examiner's opinion, which was relied on by the RO in granting the claim, stated that the Veteran's right shoulder disability was "...related to the right shoulder injury while in the military."  In light of the examiner's opinion, entitlement arose during service.  Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).  Accordingly, the issue in this case is the date of claim.  The date of claim in this case is August 17, 1964, which was the date of the Veteran's first VA examination at which he asserted he had a disability due to an in-service shoulder dislocation.  

The Veteran's attorney argues that the effective date for the Veteran's claim should be July 17, 1964.  The October 1964 rating decision refers to a "[r]eopened claim received July 17, 1964."  The rating decision notes that the Veteran had filed an original claim for facial scars that was subsequently denied.  The Board finds that the reopened claim noted in the October 1964 rating decision was for facial scars because prior to August 17, 1964, the Veteran had not communicated to VA in any way that he believed he had a shoulder disability due to service.  

The Board finds that the Veteran did not file a formal or informal claim for service connection for a right shoulder disability on July 17, 1964.  Prior to March 24, 2015, a "claim" was a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.155 (2014).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may have been considered an informal claim.  See 38 C.F.R. § 3.155(a) (2014).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006).  In determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).

On July 17, 1964, the Veteran's former representative stated that the Veteran would like to report for a VA examination.  No specific disability was mentioned.  Also on July 17, 1964, the RO received a statement from the Veteran in response to a request to schedule an examination.  His statement was, "I will report at your convenience, however I am going to be in Des Moines on July 22 on another matter, I could arrive either a day early or stay over if possible.  If not, send me an appointment and I will arrange to be there."  This statement does not demonstrate any intent to seek benefits for a shoulder disability and is therefore not a claim.  

August 17, 1964 is the proper effective date for the grant of service connection for the Veteran's right shoulder disability, because it is the date of claim, and it is later than the date entitlement arose.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

The Veteran and his attorney alternatively argue that the October 1964 rating decision should have been revised because it contained CUE.  Because the Board has granted the earliest effective date possible, the issue of whether there is CUE in the October 1964 rating decision is moot and need not be addressed.  


ORDER

An effective date of August 17, 1964 for the award of service connection for a right shoulder disability is granted.  



____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


